Case: 13-41028      Document: 00512857799         Page: 1    Date Filed: 12/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 13-41028                               FILED
                                                                         December 4, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff - Appellee
v.

FABIAN LOPEZ-RAMIREZ, also known as Neftali Zuniga-Diaz,

                                                 Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-423-1


Before DAVIS, WIENER, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Fabian Lopez-Ramirez appeals the district court’s
written judgment to the extent it is in conflict with the district judge’s oral
pronouncement.
       At sentencing, the district judge stated that Lopez-Ramirez must “advise
any law enforcement officer stopping [him] that [he is] on supervision for illegal
reentry.” However, the special conditions section of the written judgment
provides that “upon contact with law enforcement, [Lopez-Ramirez] shall



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41028    Document: 00512857799     Page: 2   Date Filed: 12/04/2014



                                 No. 13-41028
inform [the officer(s)] that he is an undocumented alien who is on supervised
release.” Lopez-Ramirez argues that the written requirement that he identify
himself as an “undocumented alien” is more onerous than the oral condition
and violates the Fifth Amendment. The government argues that, to the extent
the conditions conflict, the written condition is narrower and less burdensome
than the oral condition.
      Without reaching Lopez-Ramirez’s constitutional argument, we conclude
that the written judgment does not mirror the oral pronouncement.
Accordingly, we remand the case so that the district court may conform the
written judgment to the oral pronouncement of the special condition of
supervised release. See United States v. Torres-Aguilar, 352 F.3d 934, 935 (5th
Cir. 2003) (per curiam) (“‘[W]hen there is a conflict between a written sentence
and an oral pronouncement, the oral pronouncement controls.’” (quoting
United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001))).
      REMANDED FOR CONFORMANCE OF WRITTEN JUDGMENT.




                                       2